Paine, J.
Tbe objection that tbe appeal is from two orders instead of one, does not seem to be well taken. It is true, tbe order is written on two papers, and part of it was evidently made first, and upon tbe assumption that it would constitute an entire order by itself. But afterward, on disposing of tbe whole matter, tbe judge added to tbe order, and expressly provided that the addition should be a part of tbe former order. It must be so considered. ,
Tbe respondent was entitled to dismiss tbe appeal under tbe rule, if the printed cases bad not been served. And we have concluded, where such is tbe case, not to entertain a motion to dismiss upon that ground.
The motion to dismiss tbe appeal is overruled; but as tbe appellants’ counsel did not appear to argue tbe motion, and as it is denied on tbe ground that tbe respondents might have dismissed it without bringing tbe matter before.tbe court, it is denied without costs.
By the Court. — Ordered accordingly.